Citation Nr: 1504433	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  09-18 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as right bundle branch block.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to an initial compensable disability rating for service-connected scar of the left knee.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected anterior cruciate ligament repair of the left knee with arthritis.

5.  Entitlement to a compensable disability rating for service-connected hypertension.

6.  Entitlement to service connection for a right hip disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to a disability rating in excess of 10 percent for service-connected temporomandibular joint dysfunction with bruxism.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.



The issues of entitlement to service connection for a left shoulder disability and entitlement to an increased rating for service-connected left knee disability, scar of the left knee and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence shows that the Veteran's right bundle branch block had its onset during active military service.

2.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board at the October 2014 Board hearing that he requested a withdrawal of his appeal for the issues of entitlement to service connection for right hip disorder and right knee disorder, increased rating for temporomandibular joint dysfunction with bruxism and entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  Right bundle branch block was incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of issues of entitlement to service connection for right hip disorder and right knee disorder, increased rating for temporomandibular joint dysfunction with bruxism and entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteira and Analysis for Service Connection Claim

The Veteran contends that he has a current heart disorder that was first diagnosed during active military service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this regard, an April 2007 service treatment record shows that the Veteran had an abnormal electrocardiogram and he was diagnosed with right bundle branch block.  However, an April 2007 echo was within normal limits and he was advised to follow up with his new primary care physician.  The Veteran was discharged from service in July 2007.  The Veteran underwent a VA examination October 2007.  The Veteran had a negative exercise stress test.  The examiner determined that there was no diagnosis of right bundle branch block or a heart condition, because there was no pathology to render a diagnosis.  The Board finds that the evidence is at least in equipoise with respect to whether the Veteran has a diagnosis of right bundle branch block.  

As the evidence of record shows that the Veteran was diagnosed with right bundle branch block in March and April 2007 and the Veteran filed a claim of said disability in July 2007 when he was discharged from active military service, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran has a current diagnosis of right bundle branch block that had its onset during active military service.  Accordingly, entitlement to service connection for right bundle branch block is warranted.  

III.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board at a hearing in October 2014 that he wished to withdraw the issues of entitlement to service connection for right hip disorder and right knee disorder, increased rating for temporomandibular joint dysfunction with bruxism and entitlement to a TDIU.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-358 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.



ORDER

Entitlement to service connection right bundle branch block is granted.  

The appeal is dismissed as to the issues of entitlement to service connection for right hip disorder and right knee disorder, increased rating for temporomandibular joint dysfunction with bruxism and entitlement to a TDIU.


REMAND

The evidence of record shows that the Veteran was diagnosed with myofascial pain of the left shoulder in service.  The Veteran testified that he continues to experience pain in his left shoulder, particularly after heavy activity.  See Hearing transcript at 26-27.  In light of the foregoing, the Veteran should be provided with another VA examination to determine if he has a current left shoulder disability that is related to his active military service.  

During the October 2014 Board hearing, the Veteran testified that his left knee disability has become worse since the last VA examination.  Specifically, he contends that he experiences locking, giving way and instability of the left knee.  The Veteran also testified that his left knee scars are painful and tender to the touch.  He explained that the scars are irritated by his knee brace.  The Veteran also thought that the scar was painful due to a buildup of scar tissues underneath the two scars.  The regulations for scars were amended in October 2007 and the revised regulations are only applicable to claims for benefits received by VA on or after October 23, 2008.  As VA received the Veteran's claim prior to October 23, 2008, the scar is evaluated under the rating criteria for scars in effect between August 2002 and October 2008.  Under this criteria, a superficial scar that is painful on examination warrants a 10 percent disability rating.  The most recent VA examination in February 2013 indicated that the Veteran did not have a scar on his left knee; however, the examiner noted that the Veteran's knee was tender or painful on palpation.  The last VA examination that evaluated his scar was in October 2007.  In light of the foregoing, the Veteran should be provided with another VA examination for his left knee and scars.  

With respect to the Veteran's increased rating claim for hypertension the Veteran testified that he has current VA treatment records that document blood pressure readings that are not associated with the claims file.  These records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:


1. Attempt to obtain and associate with the claims file any outstanding VA treatment records from the Harlingen VA Outpatient Clinic from July 2007 to August 2012 and from July 2013 to the present to include any documented blood pressure readings and treatment for hypertension.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.


2. After completing the foregoing and associating any outstanding evidence in the claims file, schedule a VA examination to evaluate the Veteran's service connection claim a left shoulder disability.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the left shoulder and to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed left shoulder disorder disability is related to active military service to include the treatment for myofascial pain of the left shoulder in service.

The examiner must provide a clear explanation for all conclusions.  He or she should address the Veteran's credible lay statements of continuous or recurrent symptoms of left shoulder pain since service.


3. After completing the above development and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the current severity of his service-connected left knee disability and scar of the left knee.  The claims file, including a copy of this remand must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.

In addition to any other information provided pursuant to the VA rating criteria, the examiner should conduct complete range of motion studies of the left knee, with specific citation to flexion and extension, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  The examiner should also address whether the left knee disability is characterized by recurrent subluxation or lateral instability.  The examiner should also state whether the Veteran's scars of the left knee are painful on examination.  


4. Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to service connection for a left shoulder disability and entitlement to an increased disability rating service-connected left knee disability, scar of the left knee and hypertension, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court

 of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


